Nationwide Income ArchitectSM Annuity Nationwide Life Insurance Company Individual Flexible Premium Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-II The date of this prospectus is May 1, 2010, as amended July 30, 2010 This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs.There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products.Investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products.Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options.This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2010), which contains additional information about the contracts and the Variable Account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 35.To obtain free copies of the Statement of Additional Information and other information about the Variable Account that has been filed with the SEC, call Nationwide's service center at 1-888-421-5368 (TDD 1-800-238-3035); go on-line to: www.nationwide.com; or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 Information about Nationwide and the variable annuity contract described in this prospectus (including the Statement of Additional Information) may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, D.C. 20549-0102.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the Statement of Additional Information, material incorporated by reference, and other information. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. The following is a list of the underlying mutual funds available under the contract: Nationwide Variable Insurance Trust ("NVIT") · NVIT CardinalSM Moderately Conservative Fund: Class IIù * · NVIT CardinalSM Balanced Fund: Class IIù · NVIT CardinalSM Moderate Fund: Class IIù · NVIT CardinalSM Capital Appreciation Fund: Class IIù · NVIT Investor Destinations Funds: Class II Ø NVIT Investor Destinations Moderately Conservative Fund: Class II ù Ø NVIT Investor Destinations Balanced Fund: Class II ù Ø NVIT Investor Destinations Moderate Fund: Class II ù Ø NVIT Investor Destinations Capital Appreciation Fund: Class II ù The following underlying mutual funds are only available in contracts for which good order applications were received before December 1, 2009: Nationwide Variable Insurance Trust ("NVIT") · NVIT CardinalSM Moderately Aggressive Fund: Class IIù · NVIT Investor Destinations Funds: Class II Ø NVIT Investor Destinations Moderately Aggressive Fund: Class II ù The following Static Asset Allocation Models are only available in contracts for which good order applications were received before May 1, 2010: · Balanced Option (50% NVIT – NVIT Investor Destinations Moderate Fund: Class II and 50% NVIT – NVIT Investor Destinations Moderately Conservative Fund: Class II) · Capital Appreciation Option (50% NVIT – NVIT Investor Destinations Moderate Fund: Class II and 50% NVIT – 1 NVIT Investor Destinations Moderately Aggressive Fund: Class II) The following underlying mutual funds are available if and when the Custom Portfolio Asset Rebalancing Service is elected: AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein Small/Mid Cap Value Portfolio: Class B American Century Variable Portfolios II, Inc. · American Century VP Inflation Protection Fund: Class II American Century Variable Portfolios, Inc. · American Century VP Mid Cap Value Fund: Class II Dreyfus · Dreyfus Investment Portfolios – Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Service Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Service Shares Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Service Class 2 · VIP Growth Portfolio: Service Class 2 · VIP Investment Grade Bond Portfolio: Service Class 2 · VIP Mid Cap Portfolio: Service Class 2 · VIP Overseas Portfolio: Service Class 2R† Franklin Templeton Variable Insurance Products Trust · Franklin Small Cap Value Securities Fund: Class 2ù Invesco · Invesco V.I. Capital Development Fund: Series II ù Ivy Funds Variable Insurance Portfolios, Inc. · Pathfinder Conservative · Pathfinder Moderate · Pathfinder Moderately Aggressive · Pathfinder Moderately Conservative Janus
